Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas G. Eschweiler (Reg. No 36,981) on 09/01/2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A method for a single-fault- tolerant determination of an isolation resistance of a photovoltaic system comprising an inverter and a solar generator connected thereto, wherein the isolation resistance is determined as a function of a test voltage drop in a resistor network, wherein the resistor network is connected to a variable voltage source by way of a first terminal, to a first pole of the solar generator by way of a second terminal and to a ground terminal of the inverter via an isolation relay by way of a third terminal, wherein a capacitor is disposed between the ground terminal and the first pole of the solar generator, the method comprising: 
a) applying a first Direct Current (DC) voltage value to the first terminal when the isolation relay is closed using the variable voltage source; 
b) applying a second DC voltage value to the first terminal when the isolation relay is closed using the variable voltage source; 
c) generating an Alternating Current (AC) voltage at the first terminal using the variable voltage source when the isolation relay is closed; 
d) generating the AC voltage at the first terminal using the variable voltage source when the isolation relay is open; and 
e) testing a function of the isolation relay by comparing an amplitude of the test voltage between the acts c) and d).

Claim 12. (Currently Amended) An inverter for a single-fault- tolerant determination of an isolation resistance of a photovoltaic system comprising a solar generator connected to the inverter, the inverter being configured to determine the isolation resistance as a function of a test voltage drop in a resistor network of the inverter, wherein the resistor network is connected to a variable voltage source of the inverter by way of a first terminal, to a first pole of the solar generator by way of a second terminal and to a ground terminal of the inverter via an isolation relay by way of a third terminal, wherein a capacitor is disposed between the ground terminal and the second terminal, the inverter being configured to:
a) apply a first Direct Current (DC) voltage value to the first terminal when the isolation relay is closed using the variable voltage source;
b) apply a second DC voltage value to the first terminal when the isolation relay is closed using the variable voltage source;
c) generate an Alternating Current (AC) voltage at the first terminal using the variable voltage source when the isolation relay is closed;
d) generate the AC voltage at the first terminal using the variable voltage source when the isolation relay is open; and
e) test a function of the isolation relay by comparing an amplitude of the test voltage between the acts c) and d).

Reason for Allowance

3.	Claims 1-12 are allowed.

a)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 12:

As to claims 1-11 the present invention is direct to a method for a single-fault- tolerant determination of an isolation resistance of a photovoltaic system comprising an inverter and a solar generator connected thereto, wherein the isolation resistance is determined as a function of a test voltage drop in a resistor network, wherein the resistor network is connected to a variable voltage source by way of a first terminal, to a first pole of the solar generator by way of a second terminal and to a ground terminal of the inverter via an isolation relay by way of a third terminal, wherein a capacitor is disposed between the ground terminal and the first pole of the solar generator, the method comprising: Independent claim 1 identifies the uniquely distinct features of “c) generating an Alternating Current (AC) voltage at the first terminal using the variable voltage source when the isolation relay is closed; d) generating the AC voltage at the first terminal using the variable voltage source when the isolation relay is open; and e) testing a function of the isolation relay by comparing an amplitude of the test voltage between the acts c) and d)”.
As to claim 12 the present invention is direct to  an inverter for a single-fault- tolerant determination of an isolation resistance of a photovoltaic system comprising a solar generator connected to the inverter, the inverter being configured to determine the isolation resistance as a function of a test voltage drop in a resistor network of the inverter, wherein the resistor network is connected to a variable voltage source of the inverter by way of a first terminal, to a first pole of the solar generator by way of a second terminal and to a ground terminal of the inverter via an isolation relay by way of a third terminal, wherein a capacitor is disposed between the ground terminal and the second terminal, the inverter being configured to: Independent claim 12 identifies the uniquely distinct features of “c) generate an Alternating Current (AC) voltage at the first terminal using the variable voltage source when the isolation relay is closed; d) generate the AC voltage at the first terminal using the variable voltage source when the isolation relay is open; and e) test a function of the isolation relay by comparing an amplitude of the test voltage between the acts c) and d)”.
The closest prior art, MCNAMARA et al. (Pub NO. Us 2015/0244315 A1), Hantschet et al. (Patent NO. US 9,467,070 B2), BIRIS et al. (Pub NO. US 2020/0274360 A1), Clifton et al. (Pub NO. US 2018/0041072 A1), Burra et al. (Pub NO. US 2019/0181632 A1) teaches Method and system of AC and DC network, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.



Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8 am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867